     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rjung@wrightlegal.net
 6   Attorneys for Plaintiff, U.S. Bank National Association, as Trustee for GSAA Home Equity Trust
 7   2006-5, Asset-Backed Certificates, Series 2006-5

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
10   U.S. BANK NATIONAL ASSOCIATION, AS                Case No.: 2:17-cv-00458-APG-NJK
11   TRUSTEE FOR GSAA HOME EQUITY
     TRUST 2006-5, ASSET-BACKED
12   CERTIFICATES, SERIES 2006-5,                      STIPULATION AND ORDER TO
                                                       EXTEND TIME FOR PLAINTIFF, U.S.
13                 Plaintiff,                          BANK, N.A. TO RESPOND TO
14                                                     DEFENDANT, ELAN OWNERS’
     vs.                                               ASSOCIATION’S MOTION TO
15                                                     DISMISS [ECF NO. 30]
     UNDERWOOD PARTNERS LLC; NEVADA
16   EAGLES, LLC; and ELAN OWNERS’
17   ASSOCIATION,

18                 Defendants.
19
            COMES NOW, Plaintiff, U.S. Bank National Association, as Trustee for GSAA Home
20
21   Equity Trust 2006-5, Asset-Backed Certificates, Series 2006-5 (“Plaintiff” or “U.S. Bank”), by

22   and through its attorneys of record, Robert A. Riether, Esq. and Rock K. Jung, Esq., of the law
23
     firm Wright, Finlay & Zak, LLP; and Defendants, Elan Owners’ Association, (hereinafter,
24
     “Elan” or “HOA”, by an through its attorneys of record Sean L. Anderson, Esq. and T. Chase
25
26   Pittsenbarger, Esq. of the law firm of Leach Kern Gruchow Anderson Song; and Defendants,

27   NV Eagles, LLC and Underwood Partners, LLC, by and through its attorney of record, Joseph
28   Y. Hong, Esq., of the law firm of Hong & Hong, APC, hereby stipulate as follows:



                                               Page 1 of 3
            On December 3, 2018, the HOA filed a Motion to Dismiss U.S. Bank’s Complaint (ECF
 1
 2   No. 30), with a Response due on December 14, 2018. The parties hereby agree to extend the

 3   deadline for U.S. Bank to file and serve their responses to the HOA’s Motions to Dismiss
 4
     Complaint from December 14, 2018 to December 28, 2018.
 5
            This is the parties’ first request for extension of this deadline, and is not extended to
 6
 7   cause any delay or prejudice to any party.

 8
     DATED this 13th day of December, 2018.             DATED this 13th day of December, 2018.
 9
     WRIGHT, FINLAY & ZAK, LLP                          LEACH KERN GRUCHOW ANDERSON SONG
10
     /s/ Rock K. Jung, Esq.      ___________            /s/ T. Chase Pittsenbarger, Esq.
11   Robert A. Riether, Esq.                            Sean L. Anderson, Esq.
12   Nevada Bar No. 12076                               Nevada Bar No. 7259
     Rock K. Jung, Esq.                                 T. Chase Pittsenbarger
13   Nevada Bar No. 10906                               Nevada Bar No. 13740
     7785 W. Sahara Ave., Suite 200                     E-mail: sanderson@lkglawfirm
14   Las Vegas, NV 89117                                E-mail: cpittsenbarger@lkglawfirm
15   (702) 475-7964; Fax: (702) 946-1345                2525 Box Canyon Drive
     rriether@wrightlegal.net                           Las Vegas, Nevada 89128
16   rjung@wrightlegal.net                              Attorneys for Defendant Elan Owners’
     Attorneys for Plaintiff, U.S. Bank National        Association
17
     Association, as Trustee for GSAA Home Equity
18   Trust 2006-5, Asset-Backed Certificates, Series
     2006-5
19
20
21
22
23
24
25
26
27
28



                                                  Page 2 of 3
 1
 2                                       ORDER
            IT IS HEREBY ORDERED that U.S. Bank shall have until December 28, 2018, to file
 3
 4   and serve its response to the HOA’s Motions to Dismiss Complaint (ECF No. 30).

 5
            IT IS SO ORDERED.
 6
 7
                                         UNITED
                                         UNITED STATES
                                                 STATESDISTRICT
                                                         DISTRICTMAGISTRATE
                                                                   JUDGE
 8                                       Dated: December 14, 2018.
     Respectfully Submitted by:
 9   WRIGHT, FINLAY & ZAK, LLP

10   /s/__Rock K. Jung, Esq._____________
11   Robert A. Riether, Esq.
     Nevada Bar No. 12076
12   Rock K. Jung, Esq.
     Nevada Bar No. 10906
13   7785 W. Sahara Ave., Suite 200
14   Las Vegas, NV 89117
     Attorneys for Plaintiff, U.S. Bank National
15   Association, as Trustee for GSAA Home
     Equity Trust 2006-5, Asset-Backed Certificates,
16   Series 2006-5
17
18
19
20
21
22
23
24
25
26
27
28



                                               Page 3 of 3
